Per Curiam,
The plaintiff’s automobile was struck and injured by a collision with the defendant’s locomotive at a grade *194crossing on Willow Grove avenue near Wyndmoor Station. The machine approached the crossing from the west and was travelling twenty miles an hour when it was twenty or twenty-five feet from the crossing where the chauffeur first saw the locomotive which was travel-ling thirty miles an hour. He made no effort to reduce his speed or stop the machine until he saw the engine. The machine was at a standstill with its front part over the first rail of the northbound track when it was struck. The court granted a nonsuit on the ground that the driver of the machine was negligent in not observing the rule to stop, look and listen before attempting to cross the railroad track. Since the decision in Pennsylvania Railroad Company v. Beale, 73 Pa. 504, in 1873, we have invariably enforced this rule and held that the failure of a traveller to observe it was not mere evidence of negligence for the jury but negligence per se, and to be so declared by the court. Here, the chauffeur-was travelling twenty miles an hour with no intention of stopping until he was too near the track to avoid the collision after he saw the approaching engine. The fact that the safety gates were raised did not relieve the driver of the- duty of stopping the machine before he attempted to make the crossing. This we have distinctly ruled: Greenwood v. Philadelphia, Wilmington & Balto. R. R. Co., 124 Pa. 572; Lake Shore & Michigan Southern Ry. Co. v. Frantz, 127 Pa. 297. Such gates are for the protection of the public but do not absolve the public from exercising proper care to protect themselves.
The judgment is affirmed.